ALLOWANCE
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 was filed before the mailing date of the Notice of Allowance. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 02/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,635,281 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Argument 1, Applicant argues that Katariya does not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims with the addition of the Examiner's Amendment has placed independent claim 1 and its dependent claims 2-8, independent claim 9 and its dependent claims 10-13, and independent claim 14 and its dependent claims 15-20, in condition for allowance.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Pouzeshi on 02/23/2021.

Please replace claim 1 with: A method for authoring a task using a user interface authoring platform, the method comprising: 
receiving a definition of a task; 
receiving a selection of a definition of an intent that will trigger the task; 
receiving, based on the selected definition of the intent, a parameter that refines an execution of the task; 
receiving an indication of a resolver for the parameter, wherein the resolver is operable to identify data from received input associated with the parameter;
receiving information defining a dialog to prompt a user for additional information about the parameter; and 
receiving an identification of the execution of the task.

Please replace claim 9 with: A system comprising: 
at least one processing unit; and 
at least one memory storing computer executable instructions that, when executed by the at least one processing unit, cause the system to perform a method, the method comprising: 
receiving a definition of a task; 
receiving a selection of an intent that will trigger the task; 
receiving a parameter that refines an execution of the task;
receiving, based on the selected definition of the intent, a parameter that refines an execution of the task; 
receiving an indication of a resolver for the parameter, wherein the resolver is operable to identify data from received input associated with the parameter; 
receiving information defining a dialog to prompt a user for additional information about the parameter; and 
receiving an identification of a third party application used for execution of the task.

Please replace claim 14 with: A computer-readable memory storage device, excluding a signal, which stores a set of instructions which when executed performs a method for authoring a task using a user interface authoring platform, the method comprising:
receiving a definition of a task; 
receiving a selection of an intent that will trigger the task; 
receiving a parameter that refines an execution of the task;
receiving, based on the selected definition of the intent, a parameter that refines an execution of the task; 
receiving an indication of a resolver for the parameter, wherein the resolver is operable to identify data from received input associated with the parameter; 
receiving information defining a dialog to prompt a user for additional information about the parameter; and 
receiving an identification of a third party application used for execution of the task.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Katariya et al. (US 2008/0010069 A1), does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 14.
The prior art of record teaches a method for authoring a task using a user interface authoring platform, the method comprising: 
receiving a definition of a task [Katariya: Fig. 3A, (280-282), Para. 38, define a task]; 
receiving a selection of a definition of an intent that will trigger the task [Katariya: Fig. 3E, (252), Para. 42, add triggers for the defined task]; 
receiving, and based on the selected definition of the intent, a parameter that refines an execution of the task [Katariya: Fig. 3C, (238, 240, 242), Para. 40, define parameters for the defined task]; and 
receiving an identification of the execution of the task [Katariya: Table 1, Para. 37, identifying the execution of the task by viewing the prompts taking a user through the process of booking a flight]. 

However, the prior art of record does not teach receiving an indication of a resolver for the parameter, wherein the resolver is operable to identify data from received input associated with the parameter; receiving information defining a dialog to prompt a user for additional information about a parameter. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of receiving an indication of a resolver for the parameter, wherein the resolver is operable to identify data from received input associated with the parameter; receiving information defining a dialog to prompt a user for additional information about a parameter, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179